Citation Nr: 1242996	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-25 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation award for his dependent child, K.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active military service from June 1996 to June 2006.  The appellant is the Veteran's ex-wife and the mother of dependent child, K.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The appellant and the Veteran (appellee) are unrepresented in this case.

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant and/or the Veteran if further action is required.


REMAND

Upon review, the Board finds that there is insufficient evidence currently of record to adjudicate the claim and further evidentiary development is needed.

The Board initially notes that it is unclear from the record the exact amount of child support that has been paid by the Veteran since the appellant filed her claim in August 2009.  

In November 2009, the appellant stated that she had received only one child support payment from the Veteran since June of that year.  She later indicated on her June 2010 VA Form 9 that she had recently received "three checks" from the Veteran for child support.  Notably, the Veteran had previously been ordered to pay child support in the amount of 88.00 per week and maintain the medical insurance he then had for the child in the May 2001 divorce agreement.  The appellant has repeatedly insisted that the Veteran has been inconsistent in satisfying his child support obligations.  However, a full accounting of the Veteran's child support payments for the period at issue in this case has not yet been provided.  Such information is necessary in order to determine whether the Veteran has been reasonably discharging his responsibility for K's support.  See 38 C.F.R. § 3.450(a)(1)(ii).  In consideration thereof, we find that a remand is warranted.  

There is also inconsistent evidence contained in the record regarding the Veteran's monthly income and expenses from 2009 to the present.  Therefore, the RO/AMC should additionally ask the Veteran to submit copies of his tax returns for 2009, 2010, 2011, and 2012, as well as evidence of his expenses during the period (i.e., cancelled checks, bills, etc.).  The Veteran should also provide updated information regarding his employment status.      

Moreover, as the most recent financial information for both the appellant and the Veteran is dated more than a year ago in 2011 and this case is being remanded for reasons explained above, they should each be asked to provide updated Information Regarding the Apportionment of Beneficiary's Award (VA Form 21-0788).        

Accordingly, the case is REMANDED for the following actions:

1.   Ask the appellant to provide a full accounting of any child support payments received from the Veteran for child, K, from August 2009 to the present, to include any and all available documentation of any received payment such as cancelled checks, etc.

2.  Ask the Arkansas Department of Finance and Administration, Revenue Division, Office of Child Support Enforcement in Lonoke, Arkansas for any information regarding child support payments received from the Veteran in support of child, K, from August 2009 to the present.

3.  Furnish the appellant and the Veteran each with copies of the VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, and request that the forms be completed showing updated monthly income and expenses.  

4.  Ask the Veteran to submit copies of his tax returns for 2009, 2010, and 2011 (and 2012, if applicable), as well as any evidence of his expenses during the period (i.e., cancelled checks, bills, etc.)  The Veteran should also be asked to provide updated information regarding his current employment status.  

5.  Thereafter, readjudicate the claim.  If the decision remains adverse to the appellant, she and the Veteran must be furnished a supplemental statement of the case (SSOC), and be given an opportunity to submit written or other argument in response before the case is returned to the Board for further appellate consideration, if in order.

This case is being REMANDED for further evidentiary development.  The appellant and the Veteran have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


